Case: 14-40833      Document: 00512919678         Page: 1    Date Filed: 01/29/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                    FILED
                                     14-40833                                  January 29, 2015
                                  Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk
MARY HARMON, Individually, and as Next Friend of E.J., a Minor,

                                                 Plaintiff-Appellant
v.

BEAUMONT INDEPENDENT SCHOOL DISTRICT; LINDA BOUNDS;
BARBARA HARDEMAN,

                                                 Defendants-Appellees




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:12-CV-571


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Mary Harmon appeals the district court’s grant of
Defendants-Appellees’ Motion for Summary Judgment, dismissing Harmon’s
§1983 case asserting violations of her First Amendment rights and retaliation.
We affirm.

       Our consideration of the district court’s April 7, 2014 Order Granting
Defendants’ Motion for Summary Judgment, in support of its Final Judgment


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40833     Document: 00512919678       Page: 2   Date Filed: 01/29/2015



                                   No. 14-40833
of April 8, 2014, as well as the briefs of the parties and the record on appeal,
convinces us that the district court made no reversible error in reaching its
decision to grant Defendants’ summary judgment motion. More specifically,
Harmon’s speech was not “public speech” protected by the First Amendment;
the conduct of Defendants Bounds and Hardeman that Harmon alleged was
retaliation did not rise to the level of severity sufficient to chill the speech of a
person of “ordinary firmness”; the court’s denial of Harmon’s tardy Motion for
Leave to File Pleadings and Additional Evidence was not an abuse of
discretion; there is no evidence that Harmon’s alleged protected speech
motivated Bounds’s alleged staring at her or Hardeman’s telephoning
Harmon’s employer about her disruptive behavior in the pick-up line at the
subject school; Bounds and Hardeman were entitled to qualified immunity; and
neither Bounds’s staring nor Hardeman’s phone call reflected the official policy
or custom of the school board for purposes of Section 1983. Thus, for essentially
the same reasons set forth in detail by the district court in its abovesaid order,
the Judgment of that court is, in all respects,

AFFIRMED.




                                         2